12/13/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0510



                             No. DA 21-0510

CODY WAYNE JOHNSTON,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.


                                ORDER

     Upon consideration of Appellant’s motion, and good cause

appearing therefore,

     IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. The following transcript shall be prepared and

placed in the file of this Court on or before January 30, 2022:

     August 4, 2021 Evidentiary Hearing.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                    December 13 2021